Haskell, J.
The only exception in this case worthy of consideration is, whether an erroneous date in the caption of an indictment, showing it to have been found in Januaiy, 1891,. instead of January, 1892, as appears from the clerk’s certificate' upon the back of it, is a fatal defect, the offense being charged and proved to have been committed in November, 1891.
It is settled law in Massachusetts that such an error is harmless. Commonwealth v. Hines, 101 Mass. 33 ; Commonwealth v. Smith, 108 Mass. 486 ; Commonwealth v. Brown, 116 Mass. 339. We see no reason why the same doctrine should not be held in this State.

Exceptions overruled.

Peters, C. J., Virgin, Libbey, Poster and Whitehottse, JJ., concurred.